Citation Nr: 1438274	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-08 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1989 to January 1996. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Honolulu, Hawaii, which, in relevant part, declined to reopen the claim for service connection for migraine headaches and denied service connection for depression. 

In January 2014, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Veteran also perfected an appeal as to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a back disability, which was also the subject of the April 2009 rating decision.  During the pendency of the appeal, in a September 2012 rating decision, the RO reopened the claim and granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability evaluation effective November 4, 2008.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).



The Board notes that the Veteran's specific claims related to service connection for depression.  The Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose her specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been noted to have symptoms of various psychiatric disorders, to include depression and PTSD.  Accordingly, the Board has recharacterized the issue as reflected on the first page of this decision. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection for migraine headaches; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the June 2005 rating decision, when viewed in conjunction with all the evidence of record, does not raise a reasonable possibility of substantiating the claim of service connection for migraine headaches and need not be considered in order to fairly decide the claim.   



CONCLUSIONS OF LAW

1.  The June 2005 RO decision that declined to reopen the Veteran's claim for service connection migraine headaches is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2009, prior to the April 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the February 2009 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claim that were found insufficient in the previous denial.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for migraine headaches.  Accordingly, VA has no further duty to assist him in the development of his claim.  

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the January 2014  hearing before the Board.  Neither the Veteran nor her representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.




Analysis

In a March 2004 rating decision, the RO, in relevant part, denied service connection for migraine headaches.  The Veteran was informed of that decision, and she did not file a timely appeal.  She subsequently attempted to reopen her claim, and in rating decisions dated in June 2004, January 2005, and June 2005, the RO declined to reopen her claim.  The Veteran was informed of the June 2005 rating decision and she did not file a timely appeal.  Accordingly, the Board finds that the June 2005  rating decision is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The claim of entitlement to service connection for migraine headaches may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991).   
The Veteran filed this application to reopen her claim in December 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service medical records.  While service treatment records were negative for any mention of migraine headaches, the post-service medical records showed the Veteran's complaints of migraine headaches which she indicated began in 1996.  The record also included the Veteran's statement as to having had migraine headaches ever since service.  In declining to reopen the claim for service connection in June 2005, the RO found that the evidence did not demonstrate a link between the Veteran's service and migraine headaches.  

To reopen the claim, the new evidence must show that the Veteran has migraine headaches related to service.  
  
The Board finds that the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim.  The evidence consists of post-service medical records which do not show any link between migraine headaches and service.  The record also includes the Veteran's testimony at the January 2013 hearing.  Her testimony that she has had headaches ever since service is cumulative of documented lay contentions of record at the time of the June 2005 rating decision.  Notably absent is any evidence even indicating, much less showing, that the Veteran has migraine headaches that are related to service.  Without such evidence, the claim for service connection for migraine headaches cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013). 


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for migraine headaches is denied.


REMAND

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

As to the claim for an acquired psychiatric disorder, to include depression and for PTSD due to military sexual trauma, the record shows that the Veteran has been seen for complaints related to both.  However, while the Veteran has been shown to have diagnoses of both depression and PTSD and at times in connection with a sexual assault, there is no indication that any clinician has reviewed the evidence of record.  The Veteran has not been afforded an examination to determine the etiology of any current psychiatric disorder and she must be provided such an examination on remand.  In this regard, the Board observes that under 38 C.F.R. 
§ 3.304(f), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under § 3.304(f) (5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  Such an opinion should be obtained in this case. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file, and a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

a.  Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM-IV (or the most recent version of the DSM).  

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any in-service stressful experience described by the Veteran occurred (e.g. sexual assaults).  

c.  For any other psychiatric disorder or disorders diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current disorder was in whole or part the result of the claimed in-service incidents or is otherwise attributable to service. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


